Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 12/16/2021.  Claims 1 and 3-15 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see Remarks page 13, filed 12/16/2021, with respect to claim interpretation under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation under 35 USC 112(f) of claims 10 and 11 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-15 are allowable because the prior art fails to teach or suggest an object positioning method, comprising: continuously intercepting a preset number of video frames in a video stream to be detected; detecting a first frame image in the intercepted video frames by a You Only Look Once (YOLO) object detection method to obtain a first positioning result corresponding to the first frame image; detecting each of other frame images in the intercepted video frames by a Kernel Correlation Filter (KCF) object tracking method according to a positioning result corresponding to a frame image prior to the each of the other frame images to obtain respective second positioning results corresponding to the other frame images; and keeping on continuously intercepting the preset number of video frames in the video stream to be detected and obtaining a first classification result corresponding to the first image by using a Cifar classification method; determining whether a category corresponding to the first positioning result is the same as the first classification result; in response to determining that the category corresponding to the first positioning result is different from the first classification result, deleting the first frame image; determining whether a last frame image in the intercepted video frames is a last image of the video stream to be detected; in response to determining that the last frame image in the intercepted video frames is the last frame image of the video stream to be detected, directly returning to the step of detecting the first frame image in the intercepted video frames by using a YOLO object detection method to obtain the first positioning result corresponding to the first frame image; and in response to determining that the last frame image in the intercepted video frames is not the last frame image of the video stream to be detected, keeping on continuously intercepting a video frame from the video stream to be detected, and returning to the step of detecting the first frame image in the intercepted video frame by using a YOLO object detection method to obtain the first positioning result corresponding to the first frame image, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan et al. (US 2020/0380864)
Han (US 2019/0286930)
Pairo, Wilma et al. “A Delay-Free and Robust Object Tracking Approach for Robotics Applications.” Journal of Intelligent & Robotic Systems (2019): 1-19.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425